UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1028


ALMAMY KOUROUMA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 12, 2012                  Decided:   July 19, 2012


Before AGEE, DAVIS, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Stephen J. Flynn, Assistant Director, Jeffrey R. Meyer,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Almamy       Kourouma,        a   native      and   citizen      of       Guinea,

petitions for review of the December 5, 2011 order of the Board

of     Immigration        Appeals       (“Board”)       denying      his     motions      for

reopening and for reconsideration.                      We deny the petition for

review.

             An alien may file one motion to reopen within ninety

days    of   the   entry     of     a    final     order    of   removal.          8    U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.23(b) (2012).                                The

time limit does not apply if the basis for the motion is to seek

asylum based on changed country conditions, “if such evidence is

material     and     was     not        available    and     would     not     have       been

discovered or presented at the previous proceeding.”                               8 U.S.C.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.23(b)(4)(i).

             This court reviews the denial of a motion to reopen

for abuse of discretion.                See INS v. Doherty, 502 U.S. 314, 323-

24 (1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

see also 8 C.F.R. § 1003.23(b)(3) (2012).                            The “denial of a

motion to reopen is reviewed with extreme deference, given that

motions to reopen are disfavored because every delay works to

the    advantage     of    the     deportable       alien    who     wishes    merely      to

remain in the United States.”                  Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                                   The

motion “shall state the new facts that will be proven at a

                                               2
hearing    to       be    held    if   the    motion    is   granted    and     shall     be

supported      by     affidavits       and    other     evidentiary     material.”          8

C.F.R. § 1003.23(b)(3).                Also, the motion shall not be granted

unless it appears to the immigration judge that the evidence

“sought to be offered is material and was not available and

could    not    have       been    discovered      or    presented     at     the    former

hearing.”       Id.

               A motion to reconsider must specify the errors of law

or fact in the immigration judge’s prior decision.                          See 8 U.S.C.

§ 1229a(c)(6)(c) (2006); 8 C.F.R. § 1003.23(b)(2) (2012).                              This

court reviews the denial of a motion for reconsideration for

abuse of discretion.              Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

The    court    will       reverse     the    Board’s     decision     only    if    it    is

arbitrary, irrational, or contrary to law.                      Narine, 559 F.3d at

249.    “[A]dministrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”       8 U.S.C. § 1252(b)(4)(B) (2006).

               We    conclude      that      substantial     evidence    supports         the

finding    that          Kourouma’s    evidence       accompanying     his     motion      to

reopen did not establish a material change in country conditions

that would affect his eligibility for asylum, withholding from

removal or relief under the Convention Against Torture.                             We also



                                               3
conclude that Kourouma failed to show there was an error of law

or fact that would warrant reconsideration of the prior order.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4